— Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered December 17, 1991, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it *879was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Spruill, 155 AD2d 706; People v Bullard, 59 AD2d 786; cf., People v Collins, 150 AD2d 476). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Additionally, we find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Rosenblatt, O’Brien and Copertino, JJ., concur.